ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_01_FR.txt.                OPINION INDIVIDUELLE DE MME LA JUGE DONOGHUE, PRÉSIDENTE

[Traduction]

       Raisons de mon vote en faveur du point 5) du dispositif de l’arrêt  Parties considérant l’une
et l’autre que la Cour disposait d’informations suffisantes pour délimiter le plateau continental
étendu  Cour ne disposant cependant que de peu d’éléments concernant un tel plateau  Méthode
qui permet de parvenir à une délimitation équitable des zones en deçà de 200 milles marins ne
permettant pas nécessairement d’obtenir une délimitation équitable du plateau continental étendu.


        1. J’ai voté en faveur du point 5) du dispositif de l’arrêt, aux termes duquel la frontière
maritime se poursuit au-delà de 200 milles marins jusqu’à ce qu’elle atteigne la limite extérieure du
plateau continental ou la zone où les droits d’Etats tiers sont susceptibles d’être affectés. Je joins à
l’arrêt le présent exposé de mon opinion individuelle afin d’indiquer les raisons pour lesquelles j’ai
voté en ce sens et d’expliquer pourquoi je l’ai fait avec réticence.


       2. Ainsi que la Cour l’a relevé, les deux Parties l’avaient priée de délimiter le plateau
continental au-delà de 200 milles marins des lignes de base à partir desquelles est mesurée la largeur
de la mer territoriale (le «plateau continental étendu»). Chacune l’avait invitée à le faire en
prolongeant la frontière qu’elle proposait  une ligne d’équidistance pour la Somalie et le parallèle
pour le Kenya. La Cour pouvait raisonnablement supposer que les Parties lui avaient demandé de
procéder à cette délimitation en ayant conscience de ce qu’une frontière maritime fixée par elle ne
suit pas nécessairement le tracé proposé par une partie.


       3. De même, chacune des Parties avait parfaitement conscience du bien-fondé comme des
éventuelles faiblesses de la demande qu’elle avait soumise à la Commission des limites du plateau
continental (la «Commission des limites»). Aucune d’elles n’a mis en doute le droit de l’autre à un
plateau continental étendu ni sa position selon laquelle, en certains endroits de la zone de
chevauchement des revendications, ce droit s’étendait jusqu’à la limite des 350 milles marins fixée
au paragraphe 5 de l’article 76 de la convention des Nations Unies sur le droit de la mer
(la «CNUDM»). Tout semblait donc indiquer que les deux Parties considéraient que la Cour disposait
d’informations suffisantes pour parvenir à une délimitation équitable du plateau continental étendu.
C’est sur cette base que je suis arrivée à la conclusion qu’il convenait de procéder à la délimitation
de cette zone en la présente espèce.


      4. Mon hésitation quant à la décision d’effectuer cette délimitation est due au fait que la Cour
ne disposait que de peu d’éléments concernant l’existence, la forme, l’étendue et la continuité d’un
éventuel plateau continental étendu susceptible de relever des Parties. La Cour n’était pas bien placée
pour déterminer, même approximativement, une éventuelle zone de chevauchement des droits et,
partant, pour parvenir à une délimitation équitable d’une telle zone.


      5. Pour dissiper toute ambiguïté, je précise que mes doutes quant à la décision de la Cour de
délimiter le plateau continental étendu ne découlent pas de considérations de procédure. Le fait que
la Commission des limites n’ait pas encore formulé de recommandation sur les limites extérieures
du plateau continental des deux Etats ne fait pas obstacle en soi à une délimitation équitable du
plateau continental étendu.

                                                 -2-

       6. La présente affaire est entièrement différente d’autres affaires dans lesquelles un tribunal a
délimité le plateau continental étendu de deux Etats. Dans l’affaire de la Délimitation de la frontière
maritime dans le golfe du Bengale (Bangladesh/Myanmar), le Tribunal international du droit de la
mer (le «TIDM») a ainsi relevé que des «preuves scientifiques non contestées» établissaient «la
présence d’une épaisse couche de roches sédimentaires sur pratiquement l’intégralité des fonds
marins du golfe du Bengale, y compris des zones relevant du Bangladesh et du Myanmar»
(Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt,
TIDM Recueil 2012, p. 115, par. 445-446). Le tribunal constitué en application de l’annexe VII de la
CNUDM aux fins de l’Arbitrage concernant la frontière maritime dans le golfe du Bengale entre le
Bangladesh et l’Inde a pris note du raisonnement du TIDM et de la délimitation maritime entre le
Bangladesh et le Myanmar pour conclure que le Bangladesh et l’Inde avaient tous les deux des droits
à un plateau continental étendu (Arbitrage concernant la frontière maritime dans le golfe du Bengale
(Bangladesh c. Inde), sentence du 7 juillet 2014, RSA, vol. XXXII, p. 138, par. 457-458).


     7. Dans l’affaire Ghana/Côte d’Ivoire, la Chambre spéciale du TIDM avait l’avantage de
pouvoir se reposer sur une recommandation favorable de la Commission des limites pour ce qui est
du Ghana. Elle a observé que la situation géologique de la Côte d’Ivoire était «identique» à celle du
Ghana (Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,
TIDM Recueil 2017, p. 136, par. 491).


       8. En la présente espèce, la Cour ne disposait pas d’éléments de preuve comparables
concernant l’existence, l’étendue, la forme et la continuité d’un éventuel plateau continental étendu
relevant de l’une ou l’autre des Parties. Celles-ci lui avaient présenté les résumés des demandes
qu’elles avaient soumises à la Commission des limites (mais non les demandes elles-mêmes). Or, les
demandes soumises par les Etats à la Commission sont des déclarations unilatérales tendant à étendre
au maximum la zone du plateau continental à laquelle ils peuvent prétendre. Il ne peut être tenu pour
acquis que la Commission adoptera la demande soumise par un Etat.


      9. Mes doutes quant à la décision de la Cour de délimiter le plateau continental étendu ne
viennent pas du tracé spécifique de la frontière que celle-ci a retenu. Le manque d’informations sur
une éventuelle zone de chevauchement des droits serait problématique dans tous les cas de figure,
que la frontière ait suivi le parallèle, comme le proposait le Kenya, qu’elle ait suivi la ligne
d’équidistance, comme le préconisait la Somalie, ou qu’elle suive la ligne d’équidistance ajustée
déterminée par l’arrêt.


      10. Je formulerai également une brève observation sur la méthode qu’il convient de suivre
pour délimiter le plateau continental étendu.


       11. S’agissant des espaces situés en deçà de 200 milles marins, l’élément déterminant d’une
délimitation équitable est normalement la configuration des côtes des deux Etats (représentée par des
points de base lorsque la méthode suivie est celle de l’équidistance). La zone de chevauchement des
droits est déterminée sur la base de la projection vers le large de la côte pertinente de chaque partie,
étant entendu que la côte «doit, pour être considérée comme pertinente …, générer des projections
qui chevauchent celles de la côte de la partie adverse» (Délimitation maritime en mer Noire
(Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 97-98, par. 99). Une ligne d’équidistance
construite à partir de points de base situés sur les côtes des parties offre une première indication de
ce que pourrait être une répartition équitable de la zone de chevauchement, sous réserve
d’ajustements si des circonstances spéciales ou pertinentes le justifient.

                                                   -3-

        12. Au-delà de 200 milles marins depuis les côtes adjacentes de deux Etats, en revanche, une
zone de chevauchement des droits n’est pas déterminée par la configuration desdites côtes, mais par
application des critères géomorphologiques et géologiques visés à l’article 76 de la CNUDM. La
configuration des côtes ne devient pertinente aux fins du droit d’un Etat à un plateau continental
étendu que s’il a été établi (sur la base des critères visés au paragraphe 4 de l’article 76 de la
CNUDM) que le rebord externe de la marge continentale de cet Etat se situe à une distance pouvant
aller jusqu’à 350 milles marins des lignes de base à partir desquelles est mesurée la largeur de sa mer
territoriale, lorsque le droit de l’Etat considéré est limité par la restriction à 350 milles marins prévue
au paragraphe 5 de l’article 76 de la CNUDM.


       13. Dans une délimitation entre deux Etats dont les côtes sont adjacentes, il est facile, et donc
tentant, de prolonger la ligne de délimitation au-delà de la limite des 200 milles marins en utilisant
une flèche pour en indiquer la direction. Cependant, étant donné que le fondement juridique du droit
à un plateau continental étendu est entièrement différent de celui des droits en deçà de 200 milles
marins, l’on ne saurait présumer qu’une ligne assurant une délimitation équitable des zones en deçà
de 200 milles marins assurera également une délimitation équitable des zones de chevauchement du
plateau continental étendu de deux Etats.


                                                                 (Signé) Joan E. DONOGHUE.


                                              ___________

